Citation Nr: 1205855	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for type 2 diabetes mellitus, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2006 and August 2010 rating decisions.  In the November 2006 rating decision, the RO denied, inter alia, service connection for bilateral hearing loss, as well as left and right knee disabilities.  In February 2007, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.  

In the August 2010 rating decision, the RO denied, inter alia, service connection for type 2 diabetes mellitus.  In September 2010, the Veteran filed an NOD with this decision.  A SOC was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9) in June 2011.  

In a September 2011 correspondence, the Veteran indicated that he desired a Board video-conference hearing.  The requested hearing was held in November 2011 before the undersigned Veterans Law Judge and a transcript of this hearing has been associated with the claims file.  

During the November 2011 Board hearing, the Veteran's authorized representative submitted a written statement indicating that the Veteran wished to withdraw from appeal the claims for service connection for right hip disability, left hip disability, low back disability, bilateral eye disability, and hypertension.  Hence, the only claims remaining on appeal are those set forth on the title page.  

The Board's decision on the claims for service connection for bilateral hearing loss and for type 2 diabetes mellitus is set forth below.  The remaining claims on appeal are addressed in the remand following the order; those matters are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran does not currently have hearing loss in either ear to an extent recognized as a disability for VA purposes.

3.  The Veteran served in Korea from December 16, 1971, to March 22, 1973, as a member of Company E, 702nd Maintenance Battalion, of the 2nd Infantry Division, at Camp Casey and Camp Stanton Army Airfield.

4.  Although type 2 diabetes mellitus is among the diseases recognized by VA's Secretary as among those etiologically associated with exposure to herbicides (to include Agent Orange), probative evidence does not establish that the Veteran's service was in or near the Korean DMZ during the qualifying time period for a presumption of exposure, or that it was in an area in which Agent Orange is known to have been applied; there is also no evidence that he was stationed at an area where Agent Orange was sprayed, stored, or transported.

5.  Diabetes mellitus was not shown in service, and there is otherwise no competent evidence or opinion that there exists a medical nexus between the Veteran's current type 2 diabetes mellitus and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  The criteria for service connection for type 2 diabetes mellitus, to include as due to Agent Orange exposure,  are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, June 2006 and May 2010 pre-rating letters provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As the June 2006 and May 2010 letters were sent prior to the November 2006 and August 2010 rating decisions, respectively, the VCAA notice was timely.  See Pelegrini, 18 Vet. App. at 112.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and non-VA treatment records; the reports of December 2010 VA audiological and mental health examinations; and service personnel records and a report from the U.S. Army and Joint Service Records Research Center (JSRRC) regarding the Veteran's unit location while serving in Korea and any evidence that might verify exposure to herbicides during his period of service.  Also of record and considered in connection with the appeal is the transcript of the November 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board finds that no additional RO action to further develop the record in connection with either claim decided herein, prior to appellate consideration, is warranted.  In this regard, in November 2011, the Veteran testified that he has not sought audiological evaluation outside of the aforementioned December 2010 VA examination; he also did not indicate that he was receiving treatment for hearing loss or diabetes mellitus at any VA medical facilities.  The only treatment identified by the Veteran for his claimed disabilities was treatment provided at Cabrini Hospital, and records from this facility have already been associated with the claims file.  Additionally, while the Board acknowledges that no medical etiology opinions have not been obtained in connection with either the claim for service connection for bilateral hearing loss or for type 2 diabetes, on the facts pertinent to each claim, and given the basis for each denial (as discussed in more detail, below), no such opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539,  543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A. Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In various written statements and during the November 2011 Board hearing, the Veteran asserted that he was exposed to loud noise during service.  Specifically, he contends exposure to aircraft engine noise while working in the engine repair room and on the airfield as a powertrain repairman.  He also asserts exposure to various types of weapons fire during training and while serving in Korea.  

At the outset, the Board notes that the Veteran's service personnel records show that his primary military occupational specialty (MOS) during service was Aircraft Powertrain Repairman.  Additionally, service records show that he was stationed in Korea with Company E of the 702nd Maintenance Battalion from December 1971 to March 1973.  In March 2011, the JSRRC confirmed that this unit was attached to companies within the 2nd Aviation Battalion located at Camp Casey and Camp Stanton which were approximately 13 miles and 24 miles from the Korean DMZ, respectively.  Under these circumstances, the Board accepts the Veteran's assertion of in-service noise exposure to aircraft engines and weapons fire as credible and consistent with service.  See 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be given to the places, types, and circumstances of a veteran's service).  

That fact notwithstanding, the Board also finds that the record presents no basis for a grant of service connection for bilateral hearing loss.

Consistent with the Veteran's testimony, service treatment records do not show any complaints of decreased hearing or "loss" of hearing.  Comparison between audiometric testing conducted at the Veteran's June 1971 enlistment examination and the January 1974 separation examination, however, reveals pure tone threshold shifts ranging from 5 to 20 decibels in the relevant ranges during service.  Nevertheless, physical examination, including audiometric testing, at the Veteran's January 1974 separation examination failed to show any abnormality of the ears, to include hearing loss (for VA disability purposes).  Pure tone thresholds for each ear, in decibels, were recorded as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
-
10
LEFT
30
25
15
-
15

Despite evidence of pure tone threshold shifts during service, the above-described evidence reflects that bilateral hearing loss was not shown in service.  However, the absence of in-service evidence of hearing loss disability is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Post service, the earliest indication of record that the Veteran experienced any diminished hearing is the Veteran's April 2006 claim for disability compensation.  In December 2010, the Veteran underwent VA audiological evaluation.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
25
20
20
20
20

Speech audiometry was also conducted using the Maryland CNC word list and revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The audiologist stated the results showed "clinically normal hearing bilaterally."  As noted above, the Veteran testified in November 2011 that the December 2010 VA audiological examination is the only evaluation he has undergone for his claimed hearing loss.  Thus, there is no other pertinent medical evidence to consider.  

Considering the pertinent evidence in light of the governing legal authority cited above, the Board finds that the weight of the evidence establishes that the Veteran does not have a current bilateral hearing loss  disability, as defined by 38 C.F.R. § 3.385.  To the extent that the Veteran, himself may be asserting a disability, the Board notes that he does not have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish current disability, within the meaning of 38 C.F.R. § 3.385, on the basis of lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Furthermore, on this record, VA is not required to obtain any medical opinion as to whether any current hearing loss is medically related to the Veteran's service.  See 38 U.S.C.A. § 5103A(a); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (reiterating that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim).  Because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has  not been met, the question of medical etiology (specifically, medical nexus to service), is not reached. 

Under these circumstances, the claim for service connection for bilateral hearing loss must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Diabetes Mellitus

The Veteran's essentially contends that he developed diabetes mellitus as a result of service.  Specifically, he contends that this disease, first noted in the medical record in October 2007, is the result of exposure to herbicides-i.e., Agent Orange-while serving in Korea.  During his November 2011 Board hearing, the Veteran acknowledged that the presumption for herbicide exposure for veterans serving in or near the Korean DMZ does not extend to his period of service in Korea.  However, it is his assertion that VA's decision to limit the presumptive period to August 31, 1967, is not supported by scientific and medical evidence; thus, he contends that he may have incurred residual exposure to herbicides when he arrived approximately four months after the presumptive period ended.  

In addition to the basic legal authority governing claims for service connection noted above, the Board points out that service connection may also be presumed for certain chronic diseases, such as diabetes mellitus, which develop to a compensable degree (i.e., 10 percent) within a prescribed period after discharge from service (i.e., one year), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Also, service connection may be presumed for certain diseases, such as type 2 diabetes mellitus, which develop to a compensable degree (i.e., 10 percent) at any time after service for veterans who were exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, pertinent to the current appeal, there exists a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (i.e., January 9, 1962, to May 7, 1975) and veterans who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)-(iv).  

First addressing the Veteran's alleged Agent Orange exposure, the record does not reflect, and the Veteran has not asserted, that he had any service in the Republic of Vietnam during the Vietnam Era.  Rather, as previously noted above, he contends that his diabetes mellitus is the result of exposure to Agent Orange while serving near the Korean DMZ.  

The Department of Defense (DOD) has identified a number of units or other military entities that were operating in or near the Korean DMZ during the qualifying time period.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p).  Veterans assigned to one of these units or entities during the qualifying time period will be presumed to have been exposed to herbicide agents.  Id.  If, however, a veteran was not a member of an identified unit or entity, but nevertheless alleges exposure during the qualifying time period, VA's Adjudication Procedural Manual, M21-1MR, directs that a request should be sent to JSRRC for verification of location of a veteran's unit(s).  Id.  If a veteran was neither a member of an identified unit or entity, nor served during the qualifying time period, the M21-1MR directs that a request should be sent to JSRRC only if the veteran has provided sufficient information to permit a search for information verifying exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).

The Veteran's service personnel records show that he served in Korea from December 16, 1971, to March 22, 1973, as a member of Company E, 702nd Maintenance Battalion, of the 2nd Infantry Division.  Relevant to the current determination, the Veteran's period of service in Korea does not fall within the qualifying time period (i.e., April 1, 1968, to August 31, 1971).  Thus, regardless of whether his service was in a unit or other qualifying assignment identified by DOD as operating in or near the Korean DMZ (which it was not), exposure to Agent Orange may not be presumed.  See 38 C.F.R. § 3.307(a)(6)(iv).  

In February 2011, the RO sent a request to the JSRRC for verification of the Veteran's alleged exposure to herbicides.  Specifically, it requested information regarding the location of the Veteran's unit during his tour of duty and whether he was located at or near the Korean DMZ.  A March 2011 response from the JSRRC indicates a unit history for the 702nd Maintenance Battalion established that the Veteran's unit was attached to companies within the 2nd Aviation Battalion located at Camp Casey and Camp Stanton Army Airfield which were approximately thirteen miles and twenty-four miles from the Korean DMZ, respectively.  In addition to information regarding the location of the Veteran's unit, the JSRRC report noted that the available evidence failed to indicate that any duties were performed by members of the Veteran's unit along the DMZ.  Research also did not reveal the "use, storage, spraying or transportation of herbicides" at either location.  

In evaluating the evidence of record, the Board finds a preponderance of the evidence fails to demonstrate that the Veteran was exposed to Agent Orange during service.  In this regard, the Veteran himself has not asserted that he was directly exposure to herbicides during service.  Rather, it is his contention that his exposure was to lingering residuals of prior herbicide application(s) when he arrived in Korea in December 1971.  The Board acknowledges the Veteran's lay assertions that the qualifying time period selected by Congress and the VA is not supported by any scientific or medical evidence and that residual injury due to herbicides could have occurred during his period of service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, does not possess the authority to extend the presumptive period selected by Congress and the VA.  Thus, competent and probative evidence is needed to confirm the Veteran's claimed exposure to herbicides.  

In this case, the Veteran has not presented any competent medical or scientific evidence that would support his own lay contentions regarding the likelihood of exposure to herbicides along the Korean DMZ after August 31, 1971.  However, even if there may have been lingering effects along the Korean DMZ past August 31, 1971, the findings contained in the JSRRC report demonstrate that the Veteran was not exposed to herbicides, either directly or through residual effects.  In this regard, such evidence clearly shows that the Veteran's unit was stationed anywhere from thirteen to twenty-four miles from the Korean DMZ, which is well outside the 350-yard wide strip of land along the southern edge of the DMZ where herbicide agents were known to have been applied.  See 74 Fed. Reg. 36640, 36641 (July 24, 2009).  Evidence further fails to indicate unit travel to the DMZ and/or the use of Agent Orange at the Veteran's unit location.  In sum, the Board finds the JSRRC report, which is based on objective unit historical data, to be more probative than the Veteran's lay assertions of exposure made in connection with his claim for compensation.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (stating that it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  

As the Board concludes there is no evidence of actual or presumed Agent Orange exposure, the Veteran is not entitled to presumptive service connection pursuant to 38 C.F.R. § 3.309(e).  However, this does not end the Board's inquiry.  In this regard, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994).  In this case, as discussed below, the Board finds there is no other basis for an award of service connection for diabetes mellitus in this case.  

Here, the Veteran's service treatment records reflect no complaint, finding, or diagnosis pertinent to diabetes mellitus during service.  No abnormalities with respect to this condition were noted in the January 1974 report of medical history or the report of discharge examination.  

Post service, the first evidence of a diagnosis of diabetes mellitus is a private hospital record dated in October 2007 indicating a diagnosis of "newly diagnosed" diabetes.  Subsequent medical evidence indicates the Veteran's disease to be type 2 diabetes mellitus.  

Absent competent evidence indicating diabetes mellitus within one year of the Veteran's separation from service, the Board finds that service connection may not be awarded on a presumptive basis as a chronic disability defined in 38 C.F.R. § 3.309(a).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability (i.e., 33 years in this case) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the diabetes mellitus diagnosed so many years after the Veteran's discharge and any incident of service.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  On this record, an examination and medical opinion would not provide probative evidence necessary to support the Veteran's claim; therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of the Veteran's claimed type 2 diabetes mellitus.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 83.

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's diabetes mellitus and service, the Board notes that the matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain,  11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Hence, the lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for diabetes mellitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for type 2 diabetes mellitus, to include as due to Agent Orange exposure, is denied.


REMAND

The Board's review of the claims file reveals further RO action is warranted with respect to the claims remaining on appeal.  

The Veteran contends that he injured his knees while serving on active duty at Camp Stanton Army Airfield in Korea.  At his November 2011 Board hearing, the Veteran testified that he fell off of a helicopter while completing a rotor head repair, landed on his knees, and was treated at the dispensary at Camp Rice with knee wraps and medication.  Although he stated that he did not seek further treatment during service or immediately after service, he testified that his knees continued to bother him through the present day.  Review of the Veteran's service treatment records is negative for any mention of treatment for, history of, or complaints related to any knee injury.  Similarly, medical evidence dated post-service does not reveal any current diagnosis pertaining to the Veteran's knees.  

Relevant to this remand, the Veteran indicated at the November 2011 Board hearing that he has been diagnosed with multiple joint arthritis, to include his knees, by his providers at the VA Medical Center (VAMC) in Alexandria, Louisiana.  Furthermore, he testified that while no physician has specifically linked his arthritis of the knees to his alleged in-service injury, he was told that his arthritis could have arisen from a prior injury.  A review of the claims file reveals that records from the Alexandria VAMC have been obtained only for the period dated from March 2011 to May 2011.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, the Veteran has identified VA treatment records that may contain information regarding a current diagnosis and a possible nexus to service.  Hence, the RO must obtain all outstanding pertinent treatment records from the Alexandria VAMC (prior to March 2011 and since May 2011), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  It should specifically request that he provide additional information regarding any treatment received during service (i.e., the date(s) of such treatment (month and year) and the name of the facility(ies) where such treatment occurred), such that the RO might conduct a search of clinical records for this facility.  It should also notify the Veteran that he should submit evidence which corroborates his assertions of an in-service bilateral knee injury, including buddy statements from person(s) who may have known him in the service and/or witnessed his injury.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Alexandria VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated prior to March 2011 and since May 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO's letter should specifically request that the Veteran provide additional information regarding any treatment received during service (i.e., the date(s) of such treatment (month and year) and the name of the facility(ies) where such treatment occurred), such that the RO might conduct a search of clinical records for this facility.  Additionally, the RO's letter should notify the Veteran that he should submit evidence which corroborates his assertions of an in-service bilateral knee injury, including buddy statements from person(s) who may have known him in the service and/or witnessed his injury.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (including a VA examination), the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

6.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


